Citation Nr: 1124873	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1990.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his friend, C.S., testified before the undersigned Veterans Law Judge in September 2010.  A transcript of his hearing has been associated with the record.


FINDING OF FACT

The evidence of record establishes that due to his psychiatric disorders, the Veteran is not competent to manage his funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

Nevertheless, the RO provided the Veteran with pre-adjudication notice by a letter dated in June 2006, and VA has assisted the appellant in obtaining evidence, afforded examinations, and obtained opinions as to the severity of disabilities and his current functional status.  

The Board has considered whether a new VA examination is warranted to clarify the Veteran's competency in light of testimony at his September 2010 hearing.  Specifically, the Veteran argued that his condition had improved a great deal following a change in his treatment regimen and that he was now competent to manage his own affairs.  As will be discussed in greater detail below, however, the Board notes that there is substantial medical evidence of record suggesting that the Veteran has been unable to manage his funds for a number of years, and that same medical evidence suggests that the need for assistance in doing so is likely to continue for the forseeable future.  Furthermore, despite the argument and testimony presented during the personal hearing, the Board finds that the Veteran's demeanor appearred essentially consistent with that demonstrated at his VA field and mental health examinations in 2006, 2008, 2009, and 2010.  Given the substantial evidence of record suggesting incompetency, and the consistency shown between the VA mental health examination conducted in 2006 and the relatively recent mental health examination conducted in February 2010, the Board concludes that the examinations of record are sufficiently contemporaneous so as to allow the Board to make an informed decision, and that a remand for an additional such examination is not warranted.

Analysis

The Veteran contends that he is now competent for the purpose of receiving direct payment of VA benefits.  He asserts that he has demonstrated that he is capable of properly managing his own funds.

The issue of whether or not a Veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353(a) which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

Some of the facts in this case are not in dispute.  A 70 percent rating has been in effect for the Veteran's psychiatric disorder since March 2006.  Records on file reflect that the Veteran has been hospitalized for his psychiatric disorders, and that he has also been a resident in a VA domiciliary.

A VA examination was conducted in May 2006.  The Veteran reported that his most distressing problem was obsessive thinking.  The examiner noted, based on the Veteran's reported obsessions, compulsions, and delusions, that his obsessive compulsive disorder was to the point where it was affecting the Veteran's ability to function.  The Veteran reported that he was barely able to handle his activities of daily living, noting that he did not think that he was competent to manage his financial affairs.  Following examination, the examiner concluded that the Veteran had severe impairment in all areas of psychosocial functioning.  He determined that the Veteran was not competent to manage his financial affairs.

A VA domiciliary discharge record dated in August 2006 indicates that the Veteran was admitted in June 2006 and successfully completed the program.  The author of this report notes that the Veteran did not have a payee for his monthly income but that he had admitted that he felt it was time to obtain one due to his inability to concentrate or maintain concentration without obsessing over everything.  

In a November 2006 rating decision, the RO proposed a finding of incompetency.  That proposal was carried out in a June 2007 rating decision.

The Veteran was hospitalized from July 2007 to August 2007 and again during August 2007.  At discharge, the author of the discharge summaries indicated that he was generally competent.

In an August 2007 statement, the Veteran stated his belief that his schizoaffective disorder was out of control.  He was again hospitalized in October and December 2007.

In January and February 2008 the Veteran was admitted to a VA facility through its emergency room after stating that he was suicidal.  His competency was not addressed in the records pertaining to these hospitalizations.

On VA examination in June 2008, the examiner noted that the Veteran's obsessions interfered with self care.  She indicated that the Veteran did not know the amount of his benefit payments or the amount of his monthly bills.  She noted that he did not prudently handle payments and did not personally handle money and pay bills.  She concluded that the Veteran was not capable of managing his financial affairs.  

A January 2009 statement from the Veteran's VA psychiatrist indicates that the Veteran was being followed in the outpatient clinic, and that he was doing well on his medication.  He stated that the Veteran was competent to handle his funds.

A February 2009 VA psychiatry note indicates that the Veteran's caregiver, C.S. called to request refills of medications.  

A VA field examination was carried out in February 2009.  This examination included an interview at the Veteran's current residence, with his power of attorney (POA) and housemate C.S. present.  The examiner noted that the Veteran was aware of the amounts and sources of his income, but due to his mental condition he lacked the capacity to budget his funds or prioritize his spending.  He noted that the Veteran's payee/father had alleged that C.S. had recently taken a sum of money for his own use from the Veteran's savings without the Veteran's knowledge or permission.  When asked about those allegations, the Veteran confirmed them and C.S. did not deny them.  The Veteran stated that he and C.S. had made an arrangement for repayment, noting that C.S. planned to repay the Veteran with the proceeds from the sale of the Veteran's own trailer.  When asked how C.S. could reimburse him with the proceeds from the sale of property that did not belong to him, the Veteran was unable to respond.  The examiner noted that the Veteran often deferred many questions to C.S.  The Veteran also requested that the examiner explain the meaning of POA as he did not understand the term.  The examiner noted that the Veteran currently lived with C.S. and that it was clear that C.S. exerted much influence over the Veteran.  He noted that the Veteran was easily manipulated and influenced by others.  During the interview, he advised the Veteran to revoke the POA given to C.S.  He concluded that the Veteran's current living situation was unstable, and that he was concerned that C.S. was taking financial advantage of the Veteran.  He opined that the Veteran remained mentally incompetent for VA purposes.  

The field examination also included an interview with the Veteran's father, who was his payee.  In a February 2009 statement, the Veteran's father stated that he was his son's fiduciary.  He indicated his belief that the Veteran was being manipulated by his friend, C.S.  He stated that due to that manipulation, he was unable to control his son's spending.  As the result of this statement, a new payee was assigned to the Veteran.

In a March 2009 statement, the Veteran indicated that he was not being manipulated by his friend and POA.  He noted that his friend had seen him through a very difficult time.

In June 2009 the Veteran endorsed compliance with his medications and no side effects.  He asked whether he could go ahead and purchase a home based on his current stable status.  

The Veteran was afforded an additional VA examination in February 2010.  Following interview and examination, the examiner concluded that the Veteran was not capable of managing his financial affairs.  She noted that the Veteran knew the amount of his benefit payments and monthly bills, but was unable to prudently handle payments.  She indicated that the Veteran's co-morbid diagnoses would ultimately hinder his ability to manage his finances.  She pointed out that he required assistance in all areas, including daily living tasks, mediations, and financial management.  

At his July 2010 hearing, the Veteran testified that he was able to manage cash during the course of a month.  He acknowledged that at one point he was unable to handle his own affairs, but that he had since changed treatment providers and was more stable.  He noted that he had not been hospitalized in about three years.  He indicated that his friend, C.S., was his landlord.  He noted that he used a computer based program to help him manage his funds.  The Veteran's friend, C.S., testified that the Veteran could manage the home while he was away with his wife.  He stated that he had known the Veteran since they were children.  

Having carefully reviewed the record, the Board has determined that the Veteran is not competent to manage his financial affairs.  The Board acknowledges the Veteran's belief in his competency.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, a longitudinal review of the record, to include various VA examinations conducted since 2006, establishes clearly and convincingly that the Veteran is not competent for the purpose of managing the disbursement of his VA benefits.  The Board finds that the clinicl evidence of record strongly outweighs the lay assertions provided by the Veteran and C.S., his friend.  In this regard, the Board notes that the vast majority of opinions which are of record are to the effect that the Veteran is not competent to handle his own financial affairs, due to his chronic psychiatric disorder.  Although hospital discharge reports in 2007 refer to a general competency finding, and a 2009 statement from a VA psychiatrist asserts that the Veteran was competent, this evidence is strongly outweighed by in-depth clinical and field examinations which state clearly that the Veteran is not competent to manage his financial affairs and provide adequate underlying rationale for those conclusions.  The Board finds the weight of the competent medical evidence reflects that the Veteran is incompetent to handle the disbursement of funds for VA purposes.

The opinions rendered by those fully familiar with the Veteran's history and current functional capacity conclude that the Veteran is not competent to manage his own funds without limitation.  A finding of incompetency is consistent with the long-standing 70 percent rating for the Veteran's service-connected psychiatric disorder.  Accordingly, the Board concludes that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.

	 

ORDER

Restoration of competency is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


